Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 1 of 6
Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 2 of 6
Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 3 of 6
Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 4 of 6
Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 5 of 6
Case 19-70885   Doc 3   Filed 08/01/19   Entered 08/01/19 09:22:44   Desc Main
                           Document      Page 6 of 6
